                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Keith Rychner and Omar Rychner               )
                                             )
               Plaintiffs,                   )      ORDER
                                             )
       vs.                                   )
                                             )
Continental Resources, Inc.,                 )      Case No. 1:19-cv-071
                                             )
               Defendant.                    )


       IT IS ORDERED:

       The Magistrate Judge shall hold a status conference with the parties by telephone on May

7, 2020, at 9:00 a.m. To participate in the conference, counsel shall call the following number

and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 17th day of December, 2019.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
